NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MARIO JUAREZ and WHITNEY JUAREZ,           )
individually; WHITNEY JUAREZ, as parent    )
and natural guardian of Marley Juarez, a   )
minor; and WHITNEY JUAREZ, as parent       )
and natural guardian of Landon Juarez, a   )
minor,                                     )
                                           )
               Appellants/Cross-Appellees, )
                                           )
v.                                         )         Case No. 2D18-557
                                           )
TERI L. ST. HILAIRE as personal            )
representative of the Estate of Norman G. )
Graf, deceased; and GROW FINANCIAL )
FEDERAL CREDIT UNION,                      )
                                           )
               Appellees.                  )
                                           )
                                           )
RS&H, INC., a Florida corporation, as      )
successor in interest to Reynolds, Smith, )
and Hills, a Florida corporation,          )
                                           )
               Appellee/Cross-Appellant.   )
                                           )

Opinion filed November 14, 2018

Appeal from the Circuit Court for Pinellas
County; Patricia A. Muscarella, Judge.

R. Stanley Gipe of Papa & Gipe, P.A.,
Clearwater, for Appellants/Cross-Appellees.
G. Kenneth Norrie and E. Carson Lange of
Rogers Towers, P.A., Jacksonville, for
Appellee/Cross-Appellant RS&H, Inc.

No appearance for remaining Appellees.




PER CURIAM.


            Affirmed.


LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.




                                         -2-